UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund February 28, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes31.1% Rate (%) Date Amount ($) Value ($) Asset - Backed Certificates.0% Morgan Stanley Capital, Ser. 2005-WMC4, Cl. M2 0.67 4/25/35 84,693 a 83,151 Securitized Asset Backed Receivables, Ser. 2005-FR2, Cl. M1 0.67 3/25/35 54,732 a 53,750 Asset-Backed Ctfs./Auto Receivables.3% Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. B 3.72 11/17/14 215,000 216,299 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. B 5.35 9/9/13 210,000 216,957 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 404,540 412,133 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 75,000 75,101 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 100,000 105,477 Asset-Backed Ctfs./Home Equity Loans.3% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 140,477 a 139,278 Bear Stearns Asset Backed Securities Trust, Ser. 2005-EC1, Cl. A2 0.48 11/25/35 114,910 a 109,978 Bear Stearns Asset Backed Securities Trust, Ser. 2005-HE7, Cl. M1 0.75 7/25/35 296,728 a 281,366 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.66 5/25/35 85,854 a 84,038 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.68 7/25/35 84,083 a 82,497 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.36 1/25/36 11,126 a 10,744 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.49 11/25/35 265,009 a 245,436 Asset-Backed Ctfs./Manufactured Housing.0% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 18,369 Chemicals.1% Lubrizol, Sr. Unscd. Notes 8.88 2/1/19 195,000 Commercial Mortgage Pass-Through Ctfs.2.6% Banc of America Commercial Mortgage, Ser. 2003-1, Cl. A1 3.88 9/11/36 321,232 326,723 Banc of America Commercial Mortgage, Ser. 2007-4, Cl. A4 5.74 2/10/51 525,000 a 502,777 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 428,317 a 434,061 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 335,000 a 338,716 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 100,000 a 106,211 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 1,050,000 b 1,102,500 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 250,000 b 262,500 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 705,000 b 740,250 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 875,000 b 920,938 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 175,000 175,385 CS First Boston Mortgage Securities, Ser. 2005-C5, Cl. A4 5.10 8/15/38 660,000 a 676,005 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 162,854 168,753 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.67 3/6/20 560,000 a,b 479,279 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.28 3/6/20 325,000 a,b 262,498 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 100,000 b 105,174 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.45 12/5/27 335,000 a,b 347,754 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A2 3.99 10/15/29 68,170 68,170 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.21 11/12/37 45,000 a 45,643 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 5.91 6/12/46 25,000 a 25,863 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.65 6/11/42 220,000 a 223,888 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 291,000 b 300,094 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.07 8/15/39 415,000 a 449,197 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 21,781 22,129 Consumer Staples.7% Altria Group, Gtd. Notes 9.70 11/10/18 385,000 484,913 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 445,000 b 587,188 Anheuser-Busch, Gtd. Notes 5.05 10/15/16 170,000 178,043 Diageo Capital, Gtd. Notes 7.38 1/15/14 315,000 371,258 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 105,000 116,001 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 325,000 355,070 Diversified Financial Services2.8% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 195,000 208,035 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 230,000 259,895 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 600,000 675,292 Barclays Bank, Sub. Notes 10.18 6/12/21 308,000 b 395,644 BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 400,000 b 417,641 Capital One Bank USA, Sub. Notes 8.80 7/15/19 250,000 300,920 Capital One Financial, Sr. Unscd. Notes 6.75 9/15/17 185,000 203,376 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 275,000 325,561 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 330,000 345,672 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 405,000 407,012 Citigroup, Unscd. Notes 8.50 5/22/19 200,000 231,171 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 40,000 41,210 Credit Suisse, Sub. Notes 5.40 1/14/20 245,000 246,534 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 90,000 b 96,239 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 90,000 b 98,678 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 685,000 b 714,380 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 520,000 534,195 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 240,000 245,158 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 475,000 b 494,702 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 595,000 497,316 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 184,000 199,238 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 285,000 309,161 Lloyds TSB Bank, Bank Gtd. Notes 5.80 1/13/20 490,000 b 475,026 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 30,000 31,951 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 95,000 103,394 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 395,000 b 425,899 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 140,000 a 142,162 UBS AG Stamford, Sr. Unscd. Notes 3.88 1/15/15 250,000 250,334 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 230,000 242,706 Foreign/Governmental.2% Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 85,000 92,100 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 420,000 447,300 Health Care.1% Quest Diagnostic, Gtd. Notes 5.75 1/30/40 250,000 Industrial.4% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 80,000 86,509 Allied Waste North America, Gtd. Notes 7.25 3/15/15 115,000 119,583 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 305,000 b 314,166 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 100,000 b 116,269 Republic Services, Gtd. Notes 5.50 9/15/19 230,000 b 238,490 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 45,000 49,249 Waste Management, Gtd. Notes 7.38 5/15/29 285,000 326,267 Insurance.6% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 49,008 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 220,000 245,531 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 37,000 33,694 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 56,000 55,494 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 205,000 247,585 MetLife, Sr. Unscd. Notes 7.72 2/15/19 180,000 209,642 Principal Financial Group, Gtd. Notes 8.88 5/15/19 205,000 249,965 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 390,000 403,802 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 60,000 63,308 Willis North America, Gtd. Notes 6.20 3/28/17 25,000 25,493 Willis North America, Gtd. Notes 7.00 9/29/19 245,000 257,816 Media & Telecommunications1.5% AT&T, Sr. Unscd. Notes 6.55 2/15/39 355,000 376,323 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 455,000 501,604 Comcast, Gtd. Notes 6.30 11/15/17 80,000 88,684 Comcast, Gtd. Notes 6.50 11/15/35 135,000 140,067 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 b 383,032 Discovery Communications, Gtd. Notes 5.63 8/15/19 100,000 105,313 News America, Gtd. Notes 6.65 11/15/37 570,000 606,209 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 240,000 300,792 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 410,000 435,466 Time Warner Cable, Gtd. Notes 5.85 5/1/17 715,000 769,948 Time Warner, Gtd. Notes 5.88 11/15/16 694,000 762,585 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 120,000 117,891 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 70,000 77,807 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 165,000 193,541 Office And Business Equipment.1% Xerox, Sr. Unscd. Notes 5.50 5/15/12 75,000 79,882 Xerox, Sr. Unscd. Notes 5.65 5/15/13 105,000 113,105 Oil & Gas.7% EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 269,713 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 215,000 251,176 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 315,000 358,512 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 225,000 262,653 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 320,000 352,940 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 245,000 255,954 Transocean, Sr. Unscd. Notes 6.00 3/15/18 190,000 206,259 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 130,000 131,092 Real Estate.9% Arden Realty, Gtd. Notes 5.25 3/1/15 125,000 128,658 Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 245,000 262,645 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 100,000 103,752 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 260,000 262,220 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 190,000 192,540 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 135,000 132,612 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 70,000 70,197 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 100,000 103,076 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 50,000 50,985 Prologis, Sr. Unscd. Notes 6.63 5/15/18 250,000 248,634 Regency Centers, Gtd. Notes 5.25 8/1/15 20,000 20,284 Regency Centers, Gtd. Notes 5.88 6/15/17 415,000 413,638 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 369,000 372,045 WEA Finance, Gtd. Notes 7.13 4/15/18 295,000 b 324,239 Residential Mortgage Pass-Through Ctfs..1% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.50 7/25/35 203,211 a Retail.3% Autozone, Sr. Unscd. Notes 5.75 1/15/15 225,000 244,160 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 198,083 b 229,680 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 212,000 208,329 Staples, Gtd. Notes 9.75 1/15/14 170,000 208,035 State/Territory General Obligations.4% Los Angeles Unified School District Build America, Bonds 6.76 7/1/34 215,000 c 225,445 New York City Build America, Bonds 5.99 12/1/36 250,000 250,803 State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 255,000 249,405 State of Illinois, Taxable Bonds 4.42 1/1/15 270,000 275,883 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 310,000 253,589 Transportation.1% Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 195,000 U.S. Government Agencies.4% Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,320,000 d U.S. Government Agencies/Mortgage-Backed10.4% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 20,245 d 20,333 4.50%, 1/1/39 - 2/1/39 408,285 d 414,288 5.00%, 1/1/23 - 8/1/39 5,761,562 d 6,002,754 5.50%, 4/1/22 - 6/1/39 2,520,837 d 2,678,256 6.00%, 9/1/37 - 3/1/38 1,224,762 d 1,312,214 Federal National Mortgage Association: 4.00%, 5/1/10 77,393 d 77,547 4.50%, 2/1/38 - 2/1/39 5,107,435 d 5,180,282 5.00%, 8/1/20 - 9/1/39 7,425,788 d 7,757,331 5.50%, 9/1/34 - 5/1/39 6,136,994 d 6,473,693 6.00%, 5/1/22 - 5/1/39 2,511,328 d 2,668,946 8.00%, 3/1/30 312 d 359 Government National Mortgage Association I 5.50%, 4/15/33 138,232 147,451 U.S. Government Securities7.0% U.S. Treasury Bonds 4.25 5/15/39 1,116,000 1,066,129 U.S. Treasury Bonds 5.25 11/15/28 220,000 244,544 U.S. Treasury Bonds 7.50 11/15/24 1,580,000 2,159,416 U.S. Treasury Notes 0.88 4/30/11 3,990,000 4,013,693 U.S. Treasury Notes 1.38 9/15/12 6,695,000 6,743,124 U.S. Treasury Notes 2.00 11/30/13 4,075,000 4,120,208 U.S. Treasury Notes 3.25 7/31/16 3,195,000 3,272,881 U.S. Treasury Notes 3.50 2/15/18 330,000 335,749 Utilities1.1% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 225,000 244,025 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 95,000 102,418 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 07-A 6.30 8/15/37 495,000 536,309 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 200,000 228,497 Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 101,501 E.ON International Finance, Gtd. Notes 5.80 4/30/18 190,000 b 207,810 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 b 201,294 Enel Finance International, Gtd. Bonds 6.25 9/15/17 735,000 b 807,636 National Grid, Sr. Unscd. Notes 6.30 8/1/16 223,000 247,512 Nevada Power, Mortgage Notes 6.50 8/1/18 270,000 297,167 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 55,000 59,604 Potomac Electric Power, First Mortgage Bonds 6.50 11/15/37 200,000 220,491 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 27,128 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 205,000 217,930 Total Bonds and Notes (cost $93,892,970) Common Stocks68.3% Shares Value ($) Consumer Discretionary8.8% Autoliv 28,970 e 1,292,352 Best Buy 14,670 535,455 Carnival 29,873 1,074,233 Central European Media Enterprises, Cl. A 16,250 e 438,262 Darden Restaurants 20,640 836,952 Gap 59,730 1,284,195 Home Depot 143,827 4,487,402 Johnson Controls 49,850 1,550,335 Liberty Media-Starz, Ser. A 6,040 e 307,617 Limited Brands 32,710 723,218 Newell Rubbermaid 52,390 720,363 News, Cl. A 316,710 4,234,413 NVR 700 e 495,810 Omnicom Group 26,290 962,740 Staples 29,370 756,571 Target 49,390 2,544,573 Time Warner 136,533 3,964,918 Toll Brothers 23,690 e 446,083 Whirlpool 10,020 843,283 Consumer Staples6.1% Clorox 23,540 1,443,237 Coca-Cola Enterprises 64,670 1,652,318 CVS Caremark 100,711 3,398,996 Energizer Holdings 15,730 e 911,554 Kellogg 8,940 466,221 Kraft Foods, Cl. A 25,954 737,872 Nestle, ADR 28,580 1,421,569 PepsiCo 78,745 4,919,200 Philip Morris International 42,365 2,075,038 Safeway 37,950 945,714 Unilever, ADR 39,470 1,161,997 Energy9.7% Alpha Natural Resources 23,090 e 1,062,371 Anadarko Petroleum 7,300 511,949 Cameron International 31,200 e 1,283,256 Chevron 55,018 3,977,801 ConocoPhillips 73,030 3,505,440 Consol Energy 7,230 364,103 Devon Energy 6,880 473,757 ENSCO International, ADR 32,620 1,440,825 EOG Resources 29,980 2,819,619 Hess 53,524 3,147,211 Marathon Oil 13,980 404,721 Massey Energy 6,820 293,737 Newfield Exploration 23,890 e 1,220,062 Occidental Petroleum 87,590 6,994,062 Peabody Energy 6,530 300,184 Schlumberger 7,630 466,193 Valero Energy 116,520 2,041,430 Exchange Traded Funds.7% Standard & Poor's Depository Receipts S&P rust 19,260 Financial12.5% American Express 43,230 1,650,954 Ameriprise Financial 23,810 953,114 AON 17,920 733,645 Bank of America 404,790 6,743,801 Capital One Financial 36,930 1,394,107 Citigroup 228,250 e 776,050 Fidelity National Financial, Cl. A 27,930 398,003 Franklin Resources 8,430 857,500 Genworth Financial, Cl. A 105,560 e 1,682,626 Goldman Sachs Group 17,970 2,809,610 JPMorgan Chase & Co. 175,074 7,347,856 Lincoln National 37,850 953,063 Marsh & McLennan 19,890 461,846 MetLife 69,517 2,529,724 Morgan Stanley 60,300 1,699,254 PNC Financial Services Group 11,420 613,939 Prudential Financial 15,510 812,879 State Street 17,230 773,799 SunTrust Banks 21,180 504,296 TD Ameritrade Holding 40,700 e 711,843 Travelers 10,480 551,143 Wells Fargo & Co. 148,112 4,049,382 Health Care9.5% Alexion Pharmaceuticals 18,260 e 904,235 AmerisourceBergen 107,220 3,006,449 Amgen 32,270 e 1,826,805 Amylin Pharmaceuticals 43,470 e 821,583 Cardinal Health 14,050 477,279 CIGNA 42,200 1,445,772 Covidien 17,091 839,510 Hospira 16,170 e 846,176 Human Genome Sciences 52,940 e 1,490,261 King Pharmaceuticals 63,570 e 715,163 McKesson 7,990 472,609 Mednax 18,610 e 995,635 Merck & Co. 131,103 4,835,079 Pfizer 358,577 6,293,026 Teva Pharmaceutical Industries, ADR 12,080 724,921 Thermo Fisher Scientific 21,730 e 1,059,772 Universal Health Services, Cl. B 44,370 1,376,357 WellPoint 28,700 e 1,775,669 Industrial6.7% AMR 69,480 e 638,521 Cummins 12,700 721,106 Delta Air Lines 39,630 e 512,020 Dover 54,623 2,472,237 Eaton 7,110 484,333 FedEx 11,301 957,873 General Electric 201,920 3,242,835 Honeywell International 12,420 498,787 Norfolk Southern 62,090 3,193,289 Paccar 12,700 448,945 Parker Hannifin 17,930 1,081,358 Raytheon 38,880 2,186,611 Rockwell Collins 8,900 500,892 Stanley Works 11,370 650,933 Textron 47,260 941,419 Tyco International 37,065 1,336,564 Union Pacific 15,563 1,048,479 Information Technology9.9% AOL 40,903 e 1,013,576 Apple 8,441 e 1,727,197 BMC Software 43,020 e 1,584,857 Cisco Systems 133,198 e 3,240,707 Computer Sciences 8,320 e 430,893 EMC 100,780 e 1,762,642 Google, Cl. A 4,030 e 2,123,004 Hewlett-Packard 72,528 3,683,697 International Business Machines 12,840 1,632,734 Microsoft 194,670 5,579,242 Motorola 158,270 e 1,069,905 Oracle 94,430 2,327,700 QUALCOMM 45,060 1,653,251 Sybase 37,440 e 1,661,962 Teradata 24,981 e 761,671 Texas Instruments 20,820 507,592 Vishay Intertechnology 41,040 e 420,660 Materials1.7% Air Products & Chemicals 6,860 470,459 Dow Chemical 72,660 2,057,005 E.I. du Pont de Nemours & Co. 38,650 1,303,278 Freeport-McMoRan Copper & Gold 12,920 971,067 International Paper 18,710 433,511 Telecommunication Services.6% AT & T 79,644 Utilities2.1% American Electric Power 20,490 688,874 Entergy 18,660 1,417,600 FPL Group 15,180 703,897 NRG Energy 19,400 e 423,696 PG & E 19,970 837,142 Public Service Enterprise Group 46,650 1,386,438 Questar 27,540 1,156,405 Total Common Stocks (cost $213,058,309) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,495,000) 3,495,000 f Total Investments (cost $310,446,279) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% ADR - American Depository Receipts a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2010, these securities had a total market value of $11,049,000 or 3.5% of net assets. c Purchased on a delayed delivery basis. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e Non-income producing security. f Investment in affiliated money market mutual fund. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $310,446,279. Net unrealized appreciation on investments was $4,192,852 of which $18,992,523 related to appreciated investment securities and $14,799,671 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 205,296,853 - - Equity Securities - Foreign+ 6,479,926 - - U.S. Treasury - 21,955,744 - Asset-Backed - 2,134,614 - Corporate Bonds - 29,018,531 - Foreign Government - 539,400 - Municipal Bonds - 1,255,125 - U.S. Government - 34,055,390 - Agencies/Mortgage-Backed Residential Mortgage-Backed - 191,188 - Commercial Mortgage-Backed - 8,084,508 - Mutual Funds/Exchange Traded 5,627,852 - - Funds + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
